Citation Nr: 1316824	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  04-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from December 16, 1954, to March 24, 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2007, the Board remanded the claims for service connection for tinnitus and other disabilities for additional development.  In July 2009, the Board denied service connection for all claimed disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) for service connection for three of the denied claims, that is, service connection for a psychiatric disorder, tinnitus, and headaches.  In August 2010, the Court vacated the Board's decision and remanded the claims back to the Board.

In March 2011, the Board remanded the three service connection claims to VA's Appeals Management Center (AMC) for development.  In a rating decision dated in July 2012, the AMC granted service connection for headaches and for a psychiatric disorder (posttraumatic stress disorder (PTSD)).  The Veteran was notified via a copy of the decision and a notification letter was issued on September 13, 2012.  The Veteran has not indicated any disagreement with the initial ratings or effective dates assigned to these newly service-connected disabilities and, therefore, the Board need not discuss these disabilities further.  The Veteran and his representative are reminded that they have until September 13, 2013, to submit a Notice of Disagreement if they desire to appeal any portion of the July 2012 rating decision.

In November 2012, the Board again remanded the issue of service connection for tinnitus to clarify whether the Veteran wished to have a hearing and to afford him a new VA examination.  

With regards to the Veteran's requested hearing, a letter was sent to the Veteran in November 2012 asking him whether he still wished to have a hearing; and, if so, what kind of hearing did he desire.  No response was received.  Accordingly, the Board considers the Veteran's non-response to indicate that he does not wish to appear in person at a hearing and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.700 (2012).

As for the remaining Remand directives, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was first diagnosed after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in August 2003, January 2007,  February 2008, and April 2011 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The January 2007, February 2008, and April 2011 letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These were followed by a readjudication of the claim, most recently by a March 2013 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006)

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records and post-service medical records.  The AMC requested the Veteran's Social Security Administration (SSA) records; however, an April 2011 response indicates that they no longer had his records.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

In addition, pertinent VA examinations were obtained in June 2012 and December 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the written statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that he has tinnitus related to his service, to include being due to an in-service head injury.  See, e.g., June 2003 claim; August 2012 statement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  
The Veteran's service treatment records show no treatment for, or diagnosis of, tinnitus.  His March 1955 separation examination revealed clinically normal ears, and no complaint of tinnitus was noted.  Although his service treatment records do not reflect any head injury, as service connection for PTSD and post-concussion headaches due to an in-service assault has been granted, the Board concedes that the Veteran did incur such injury.

According to post-service medical records, the first complaint of tinnitus was in June 2003.  At that time, the Veteran reported periodic tinnitus in his left ear that began after service.  He denied excessive noise exposure from artillery fire.  No opinion regarding the etiology of his tinnitus was provided.  In his June 2003 claim, the Veteran indicated that the onset date of his tinnitus was 2003.  

At a June 2007 VA examination, the Veteran reported military noise exposure from boot camp.  He had occupational noise exposure from working as a janitor most of his life; however, no noise in recreational activities was reported.  The Veteran reported being hit in the head in service.  He complained of bilateral tinnitus.  The examiner did not provide an opinion as to the etiology of the Veteran's tinnitus.  

A December 2008 VA audiological treatment record reveals that the Veteran complained of hearing loss since the in-service assault.  No history of tinnitus was reported at that time.  At a November 2010 VA examination, the Veteran reported occupational noise exposure from working in a printing plant for 25 years with no hearing protection required.  He reported the in-service assault.  The Veteran had no current complaint of tinnitus.

The Veteran was afforded another VA examination in June 2012.  He reported having tinnitus all his life since the in-service assault.  The tinnitus was reported to be constant.  The Veteran had an occupational history of noise including working in printing.  He said that he worked with the printers and cleaned up in the printing department his whole life.  The Veteran worked as a printer and supervisor from age 18 to 65.  Recreational noise included cutting grass for the church yard and at home.  The church yard was "a lot of grass," which he had been cutting since 2004.  The examiner opined that the tinnitus was less likely as not related to military noise exposure or physical altercation or any other military injury or disease.  The examiner noted that the Veteran worked 25 years in a printing plant, which most likely caused his mild hearing loss, which was likely associated with the tinnitus.  Other noise exposure included farming and cutting large areas of grass.

In December 2012, the Veteran was afforded a VA examination with an ear, nose and throat (ENT) specialist.  He reported having tinnitus ever since being beaten in boot camp.  As recently as that day, he had an audiogram demonstrating a bilateral profound hearing loss.  The examiner reported that the claims file showed results of numerous audiograms and hearing estimates dating from 1955 to 2010, all of which demonstrated essentially normal hearing, while the audiogram that morning showed profound non-servicable hearing.  The Veteran's responses to the examiner's spoken voice was normal and even the examiner going behind the Veteran's back and speaking in a lower than normal voice led to no inaccuracies in his responses.  The examiner accepted the Veteran's testing that day as totally unreliable and viewed the Veteran as a malingerer.  So much so that he even doubted the history of tinnitus, which was difficult at best to explain on previous hearing tests.  

The Veteran was also afforded a VA audiological examination in December 2012.  The Veteran reported tinnitus since being beaten up in service.  He stated that he was hit and kicked repeatedly in the head and that he had not been able to hear since then.  He reported that he only made it through basic training in service.  The Veteran reported that, after service, he worked in a printing department without hearing protection.  He reported that since he could not hear from service, it was not loud.  Recreational noise was denied.    

The examiner stated that the Veteran's pure tone testing results were not valid for rating purposes.  The examiner noted that the Veteran was able to carry on a conversation without visual cues.  Otoacoustic emissions (OAE's) were present and repeatable.  Reflexes were present in all conditions.  Talkover was on 60 for instruction purposes and the Veteran as able to follow instructions.  Those statements would not be possible with the thresholds given at that examination.  OAE's suggested normal to near normal hearing bilaterally.  

The examiner noted the pertinent service and post-service treatment records.  The examiner opined that since only a mild hearing loss was noted many decades after service, it was less likely than not that the Veteran's tinnitus was due to military noise exposure.  She noted that the Veteran reported that his tinnitus was in the right ear, but it could be in the left ear too since he was hit and kicked on both sides; however, the Veteran was vague on the details of his tinnitus although he did state that he could not sleep because of the tinnitus.  She noted that other examinations in the claims file indicate conflicting information regarding the onset of tinnitus.  In November 2010, tinnitus was denied.  In June 2003, it was only in one ear.  Today, however, the Veteran stated that his tinnitus had been present since the military and was bilateral.  The examiner opined, therefore, that it was less likely than not that the Veteran's tinnitus was due to military noise exposure and more likely a symptom associated with the hearing loss noted in 2003.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is not warranted.  As noted above, the Board concedes that the Veteran incurred a head injury service.  Although the Board has conceded an in-service head injury, acoustic trauma from noise exposure has not been shown.  As noted above, the Veteran only made it through basic training and specifically denied excessive noise exposure from artillery fire in 2003.  The Veteran's service treatment records and personnel records fail to show that he was exposed to acoustic trauma from noise.  Although an in-service head injury is conceded, acoustic trauma from noise exposure is not.  

While post-service evidence clearly reflects complaints of tinnitus, the Board finds that the evidence of record fails to show that the Veteran's tinnitus is related to his military service.  No medical professional has provided any opinion indicating that the Veteran's tinnitus is related to the in-service head injury.  As noted above, the June 2012 ENT examiner opined that the Veteran's tinnitus was less likely as not related to military noise exposure or physical altercation or any other military injury.  The examiner noted that the Veteran worked 25 years in a printing plant, which most likely caused his mild hearing loss, which was likely associated with the tinnitus.  The December 2012 VA audiological examiner also opined that the Veteran's tinnitus was more likely a symptom of hearing loss, which has not been related to the Veteran's military service.  Therefore, the evidence fails to show a nexus between the Veteran's tinnitus and his military service.  
In reaching this conclusion, the Board acknowledges the Veteran's reports of having tinnitus since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).   

Although lay evidence may be sufficient to establish a nexus, the Board finds that the Veteran's statements regarding the onset and continuity of his tinnitus lack credibility and therefore are not sufficient to support a nexus.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In the present case, as noted by the December 2012 ENT examiner, the Veteran has not been consistent with his reports regarding his tinnitus.  In his June 2003 claim, the Veteran reported that the onset was in 2003.  Also, a June 2003 treatment record shows the Veteran reported that his tinnitus started after service.  In addition, at that time, he reported that tinnitus was only in his left ear; however, at the June 2007 VA examination, he reported it was bilateral.   At a November 2010 VA examination, he denied having tinnitus .  He then reported having tinnitus since the in-service assault at the June 2012 examination.  As discussed in detail above, the December 2012 ENT examiner accepted the Veteran's audiological testing that day as totally unreliable and viewed the Veteran as a malingerer.  The examiner doubted the Veteran's history of tinnitus.  The Veteran has not provided any explanation for the inconsistencies in the reporting of his claimed tinnitus.  

In addition, the Board observes that there are copious psychiatric treatment records that also cast doubt on the Veteran's credibility.  For example, an August 2003 neuropsychiatric evaluation shows that the Veteran had symptom embellishment.  At that evaluation, the Veteran had a pattern of approximate and bizarre responses, clinically implausible performances and weak performances designed to elicit sub-optimal effort strongly suggesting symptom embellishment.  The evaluator noted that there was a similar history suggesting feigned or exaggerated cognitive deficiency from the Veteran's service records.  Moreover, motivation was present for secondary gain, associated with the Veteran's recent loss of employment.  He had intimated in a somewhat veiled fashion a desire to pursue disability compensation, but his plan at that time appeared to be poorly conceived and articulated.  The results of a February 2005 neuropsychological evaluation also strongly suggested inadequate effort on the tasks presented.  The current findings were thus considered invalid and underestimated the Veteran's true cognitive abilities.  As such, the Veteran's psychiatric treatment records, in addition to the December 2012 ENT examiner's findings, cast doubt on the reliability of the Veteran's statements.  

Here, due to the Veteran's inconsistencies in discussing his tinnitus, in addition to other records indicating a tendency to embellish and malinger, the Board finds that the Veteran's lay statements indicating that his tinnitus is related to the in-service assault lack credibility.  As such, they lack probative value to establish that a nexus relationship exists between his currently claimed tinnitus and his military service.  Rather the Board finds the more credible, probative and persuasive evidence to be the contemporaneous service records, which fail to show any complaints of tinnitus, and the opinions of the VA examiners, who clearly opine that the Veteran's currently claimed tinnitus is not related to service.    

Without evidence of the onset of tinnitus in service or competent evidence of an association between tinnitus and the Veteran's active duty, service connection for tinnitus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


